      Case 1:19-cr-00241-RJA-MJR Document 36 Filed 06/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                            DECISION AND ORDER
         v.                                                     19-CR-241-A

SUNNY PARK
a/k/a Sun Hee Park,

                                 Defendant.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to

28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On May 18, 2020,

defendant Sunny Park appeared before Magistrate Judge Roemer and entered a

plea of guilty to Count 1 of the Superseding Indictment which charges her with re-

entry of a removed alien subsequent to a conviction for the commission of an

aggravated felony in violation of 8 U.S.C. § 1326(a) and § 1326(b)(2).

       Magistrate Judge Roemer issued a Report and Recommendation (Dkt. No.

35) confirming his oral findings that defendant’s plea of guilty was knowing,

voluntary, and supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the May 18, 2020, change-of-

plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Park’s plea of guilty was knowing, voluntary, and has

a factual basis. Accordingly, defendant Park’s plea of guilty is accepted based upon

the oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 35. The parties are directed to the Court’s forthcoming
      Case 1:19-cr-00241-RJA-MJR Document 36 Filed 06/05/20 Page 2 of 2




Text Order setting a date for sentencing and the submission of sentencing

documents.

      IT IS SO ORDERED.


                                          s/Richard J. Arcara
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: June 3, 2020




                                         2
